Felton, Chief Judge.
This is a companion case to Bracewell v. Bracewell, ante. The evidence authorized the jury to find that the plaintiff’s injuries were caused by the concurring acts of negligence by the joint defendants. The only ground urged in this case is that the host driver’s negligence was the sole proximate cause of the injuries sued for. The court did not err in overruling the motion of this defendant, but a new trial must be granted him upon proper application, inasmuch as the verdict was joint and a new trial is granted, to the codefendant, the plaintiff in error in the case of Bracewell v. Bracewell, ante. Smith v. Barnett, 109 Ga. App. 142 (135 SE2d 435).
The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jordan and Russell, JJ., concur.

Jones & Douglas, Erie L. Jones, for plaintiff in error.
B. B. Hayes, H. Dale Thompson, Smith, Swift, Currie, McGhee & Hancock, James B. Hiers, Jr., Richard H. Monk, Jr., contra.